—Appeal by the de*675fendant from a judgment of the Supreme Court, Queens County (Blackburne, J.), rendered May 15, 2001, as amended May 18, 2001, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment, as amended, is affirmed.
Contrary to the defendant’s contention, the photographic identification of the defendant by an undercover police officer was not unduly suggestive (see People v Blacknall, 216 AD2d 404).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.